Filed 5/13/13 P. v. Oliver CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062282

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN298510)

ANTHONY OLIVER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Daniel B.

Goldstein , Judge. Affirmed.



         Caroline R. Hahn, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Respondent.

         Anthony Oliver appeals the judgment following his guilty plea. Appointed

appellate counsel filed a brief presenting no argument for reversal, but inviting this court

to review the record for error in accordance with People v. Wende (1979) 25 Cal.3d 436
(Wende). Oliver did not respond to our invitation to file a supplemental brief. After

having independently reviewed the entire record for error as required by Anders v.

California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                                             I

                  FACTUAL AND PROCEDURAL BACKGROUND

       In November 2011, an information was filed against Oliver, charging him with

making a criminal threat (Pen. Code, § 422)1 and further alleging probation denial priors.

On February 14, 2012, Oliver asked to relieve the public defender's office and to

represent himself. The trial court held a hearing pursuant to People v. Marsden (1970) 2

Cal.3d 118 and granted the request. On February 28, Oliver withdrew his request to

represent himself and asked for appointed counsel. The trial court appointed the alternate

public defender's office to represent Oliver. On April 2, Oliver requested a Marsden

hearing and asked for a different appointed attorney. The trial court held a Marsden

hearing and denied the request.

       Oliver then pled guilty to one count of attempted criminal threats. (§§ 422, 664.)

The trial court sentenced Oliver to an eight-month prison term concurrent to his parole

violation. Based on Oliver's credits for time already served, he was ordered to report to

the probation department rather than to prison.

       According to the preliminary hearing transcript, which formed the factual basis for

Oliver's guilty plea, Oliver attempted to make a criminal threat to a California Highway



1      All further statutory references are to the Penal Code.
                                             2
Patrol officer on July 2, 2011, by making telephone calls to the officer's home. During

the phone calls, Oliver was heard saying to someone in the background, "Load the

magazine. We're on our way over." He stated directly to the officer, "I'm coming over

and putting a bullet in your head."

       Based on Oliver's request, filed pro se, the trial court issued a certificate of

probable cause for Oliver to pursue an appeal.

                                              II

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not arguable

issues: (1) whether the guilty plea was knowing, intelligent and voluntary; (2) whether

the trial court abused its discretion in denying the second Marsden motion; and

(3) whether any of the potential bases for reversal of the judgment listed in Oliver's

request for a certificate of probable cause are supported by the record. After we received

counsel's brief, we gave Oliver an opportunity to file a supplemental brief, but he did not

respond.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Oliver has been adequately represented by counsel

on this appeal.

                                               3
                                DISPOSITION

    The judgment is affirmed.



                                              IRION, J.

WE CONCUR:



          MCCONNELL, P. J.



                   NARES, J.




                                     4